      Case 1:20-mc-91420-DJC Document 12 Filed 05/06/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA         )
          v.                     )     20-91420-DJC
                                 )
BRIAN RICARDO DENNIS,            )
                                 )
     Defendant                   )


                 ORDER OF CONTINUANCE AND EXCLUDABLE DELAY


     Upon consideration of the Motion seeking an Order of

Continuance and Excludable Delay, the Court finds as follows:

  1. The Defendant has been charged by Criminal complaint styled

     United States v. Brian Ricardo Dennis, Case No. 20-MJ-1340-

     DLC.   The parties have engaged in preliminary discussions

     regarding this case; hoverer, even with due diligence, the

     parties have been unable to finalize their discussions

     prior to the time which an indictment or information must

     be filed.    As a result, the United States requests an

     extension of time to return an indictment or file an

     information.    The request exclusion of time represents a 60

     day extension of the United States time to file an

     indictment or information under the Speedy Trial Act.

  2. According, the ends of justice served by granting the

     requested continuance and excluding the time period from

     April 20, 2021 through including June 24, 2021, from the
      Case 1:20-mc-91420-DJC Document 12 Filed 05/06/21 Page 2 of 2



     Speedy Trial clock outweigh the best interests of the

     public and the Defendant to a speedy trial pursuant to the

     Speedy Trial Act, 18 USC § 3161(h)(7)(A), and Sections

     5(b)(7)(B) and 5(c)(1)A) of the Plan for Prompt Disposition

     of Criminal Cases for the United States District court for

     the District of Massachusetts (effective December 2008).

     According, the Court hereby grants the Motion and ORDERS

that, pursuant to the Speedy Trial Act the date on which an

indictment or information must be filed is continued till June

24, 2021; and that the period of time from April 20, 2021,

through and including June 24, 2021, is excluded from the speedy

trial clock and from the time within an indictment or

information must be filed.




__________________________
HONORABLE DENISE J. CASPER
UNITED STATES DISTRICT COURT JUDGE
DISTRICT OF MASSACHUSETTS


       May 6, 2021
Dated:_______________




                                    2
